Case 5:16-cr-50111-JLV Document 103 Filed 12/11/20 Page 1 of 16 PageID #: 531




                          UNITED STATES DISTRICT COURT

                             DISTRICT OF SOUTH DAKOTA

                                   WESTERN DIVISION


UNITED STATES OF AMERICA,                             CR. 16-50111-JLV

                      Plaintiff,                           ORDER

   vs.

DUANE HOSEK,

                      Defendant.


                                    INTRODUCTION

         Defendant Duane Hosek, appearing pro se, filed a motion for

compassionate release. (Docket 86). Pursuant to the May 1, 2020, Standing

Order 20-06, the Federal Public Defender for the Districts of South Dakota and

North Dakota (“FPD”) and the United States Attorney for the District of South

Dakota filed records, submissions and briefing on Mr. Hosek’s motion.

(Dockets 88, 91-93, 93-1 through 93-3 and 95-97). For the reasons stated

below, defendant’s motion is granted.

                               STANDING ORDER 20-06

         Standing Order 20-06,1 captioned “Establishing a Procedure for

Compassionate Release Motions Under the First Step Act,” put in place “a

procedure for submission and consideration of compassionate release motions

under the First Step Act, 18 U.S.C. § 3582(d)(l)(A), in the wake of the spread of

the COVID-19 virus into the federal prison system.” (SO 20-06 at p. 1). Under

         1See   https://www.sdd.uscourts.gov/so2006 (“SO 20-06”).
Case 5:16-cr-50111-JLV Document 103 Filed 12/11/20 Page 2 of 16 PageID #: 532




the order, the FPD is automatically “appointed to represent all defendants in

criminal cases: (a) who previously were determined to be entitled to

appointment of counsel or who are now indigent; and (b) who may be eligible to

seek compassionate release under the First Step Act.” Id. ¶ 1. The initial step

for the FPD is to

      communicate a recommendation to inmates interested in
      compassionate release that they immediately submit requests for
      compassionate release to the warden of the facility in which they
      are detained, if they have not done so already.             These
      communications will include the recommendation that the
      prisoner describe their proposed release plan.

Id. ¶ 2.

      By the standing order, “within two business days of filing all motions for

compassionate release[,]” the FPD and the United States Attorney for the

District of South Dakota are “to place [the defendant] into one of four

categories[.]” Id. at p. 2 ¶ 4. Those categories are:

      a.    High Priority Cases where there exists some combination of:
            (i) medical issues that correspond to the categories outlined
            in the commentary to U.S.S.G. § l.B.1.13; (ii) recognized
            COVID-19 risk factors in the inmate’s medical history;
            and/or (iii) imprisonment in a federal facility known to have
            a serious COVID-19 outbreak in its population. . . .

      b.    Intermediate Priority Cases where identified medical issues
            and/or COVID-19 risk factors and/or institutional concerns
            are less extreme than High Priority Cases.

      c.    Low Priority Cases where there are no identifiable medical
            issues or COVID-19 risk factors.

      d.    Unknown Risk Cases where there is a lack of sufficient
            information to categorize the request for compassionate
            release.



                                         2
Case 5:16-cr-50111-JLV Document 103 Filed 12/11/20 Page 3 of 16 PageID #: 533




Id. The FPD and U.S. Attorney are to “immediately report the categorization

. . . to the Clerk of Court and the Probation Office.” Id. The standing order

contains provisions for sharing of critical information between the FPD, the

U.S. Attorney, the Probation Office and the court. Id. ¶ 5. The priority of

briefing is set according to the different categories of assignment of a

defendant.2 Id. ¶¶ 6-8.

                           FACTUAL BACKGROUND

      On March 9, 2018, Defendant Duane Hosek was sentenced to a term of

60 months in the custody of the Bureau of Prisons (“BOP”) for his conviction

for attempted receipt of child pornography in violation of 18 U.S.C.

§§ 2252A(a)(2)(A) and 2252A(b)(1). (Docket 82). This sentence was the

statutory minimum term of imprisonment mandated by 18 U.S.C.

§ 2252A(b)(1). But for this mandatory minimum sentence, according to Mr.

Hosek’s presentence report (“PSR”) “[b]ased on a total offense level of 19 and a

criminal history category of I, the guideline imprisonment range [would have

been] 30 months to 37 months.” PSR ¶ 42.

      Mr. Hosek is currently an inmate at the Federal Medical Center in

Rochester, Minnesota. (Docket 86 at p. 1). Mr. Hosek has a scheduled release

date of June 8, 2022. (Dockets 93 at p. 1 & 96 at p. 1) (referencing

https://www.bop.gov/inmateloc/ (Register Number 16590-273); see also

Docket 91 at p. 48). Mr. Hosek has served 55.2 percent of his sentence and his

      2SO  20-06 was amended on October 21, 2020, after this case was ripe for
resolution. See https://www.sdd.uscourts.gov/socraa. The amendments have
no impact on the court’s analysis of this case.

                                         3
Case 5:16-cr-50111-JLV Document 103 Filed 12/11/20 Page 4 of 16 PageID #: 534




home detention eligibility date is December 9, 2021. (Docket 91 at p. 48). Mr.

Hosek is 65 years old. Id.

      Mr. Hosek’s pro se motion seeks compassionate release on the basis of

extraordinary and compelling reasons in light of his personal health during the

COVID-19 pandemic. (Docket 86). Mr. Hosek suffers from:

      •      Unspecified mood [affective] disorder. (Docket 91 at p. 29);

      •      Vitamin D deficiency. Id.;

      •      [C]hronic pain in both hips. Id.;

      •      Kidney stones. Id. at p. 5; and

      •      Insomnia. Id. at p. 3.

For his affective disorder, Mr. Hosek is prescribed Trazodone daily. Id. at p. 5.

The clinical reports note he is compliant with taking his medication. Id. at

p. 3. During a March 19, 2020, clinical visit, Mr. Hosek’s chart noted he had a

“[p]roductive, cough-[p]roductive of thick green or brown mucus. Cough,

lasting greater than one week. . . . Shortness of breath.” Id. at p. 4. On two

different occasions in 2018, his chart reflected a recurring “[a]cute upper

respiratory infection[.]” Id. at p. 29.

      Mr. Hosek’s pro se filing represents that his mother “passed away eight

months ago,” and “died of an auto-immune deficiency which . . . directly affects

your immune system.” (Docket 86 at p. 1). He further represents that his

father “passed away in 2013. . . due to heart disease.” Id. His sister, Cheryl, is

a survivor of thyroid and ovarian cancer and his older brother is a prostate

cancer survivor with hypertension. Id.

                                          4
Case 5:16-cr-50111-JLV Document 103 Filed 12/11/20 Page 5 of 16 PageID #: 535




      Addressing the 18 U.S.C. § 3553(a) factors, Mr. Hosek contends that

while “released on a personal recognizance bond for almost a year before

pleading guilty in his case [he] . . . complied with all conditions of his release.”

(Docket 93 at p. 15) (referencing PSR ¶ 4). “Prior to this offense,” Mr. Hosek

points out he “had no juvenile convictions, no adult convictions, and no

arrests.” Id. at p. 14 (referencing PSR ¶¶ 23-26). “While in BOP custody,” Mr.

Hosek submits

      he has returned to the productive, well-behaved, and well-
      intentioned person he has been for most all of his 65 years. He
      has not had any disciplinary violations. . . . Further, he has good
      work reports on his orderly work detail and has a good rapport
      with other inmates and staff. . . . He has been enrolled in fourteen
      educational courses and assigned two different work details.

Id. at p. 15 (referencing Dockets 86 at p. 5 & 91 at pp. 51-53). Mr. Hosek

argues “[i]f his sentence were reduced he has a long track record

demonstrating that he would be an asset to the community as opposed to a

danger.” Id. He contends “[n]early every document or piece of paper

generated, accumulated, or reviewed in connection with [his] case

demonstrates his offense conduct was the aberration in his life.” Id. at p. 16.

Mr. Hosek represents that if released from custody he would “live with his

sister, Cheryl Hosek, in Winner, South Dakota.” Id.

      In conclusion, Mr. Hosek submits “his sentence was not intended to

‘include incurring a great and unforeseen risk of severe illness or death.’ ” Id.

at p. 17 (citing United States v. Rodriguez, 451 F. Supp. 3d 392, 407 (E.D. Pa.

2020)).



                                          5
Case 5:16-cr-50111-JLV Document 103 Filed 12/11/20 Page 6 of 16 PageID #: 536




                       MR. HOSEK’S CLASSIFICATION

      On May 8, 2020, the FPD and the U.S. Attorney filed a notice of

categorization of compassionate release motion. (Docket 88). They jointly

“agree [Mr. Hosek’s] case should be categorized as a Low Priority case.” Id.

                                   ANALYSIS

      The government opposes Mr. Hosek’s motion for compassionate release.

(Docket 96). The government argues Mr. Hosek “has failed to show his age and

health conditions, or the effect of COVID-19 on him, specifically, constitute

‘extraordinary and compelling reasons’ warranting his immediate release

pursuant to 18 U.S.C. § 3582(c)(1)(A).” Id. at p. 9. After consulting the

Centers for Disease Control and Prevention (“CDC”) guidelines, the government

submits Mr. Hosek’s age should not be a deciding factor because “[t]he greatest

risk for severe illness from COVID-19 is among those aged 85 or older.” Id.

(referencing https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

-precautions/older-adults.html).

      The government opposes Mr. Hosek’s claim that “he has a family history

of diabetes, autoimmune disorders, and heart disease.” Id. at p. 13

(referencing Docket 93 at p. 12). The government contends “these conditions

should not be considered[, as] [t]here is no corroboration of these claims, nor

has the Defendant himself been diagnosed with any of those conditions.” Id.

In the government’s view, Mr. Hosek’s medical conditions are a non-issue,

because his “medical records show that the Defendant’s medical conditions are

stable, non-severe, and under control.” Id.

                                        6
Case 5:16-cr-50111-JLV Document 103 Filed 12/11/20 Page 7 of 16 PageID #: 537




      Because at the time the government filed its brief there were no

confirmed active cases of COVID-19 in FMC Rochester, the government

submits

      [Mr. Hosek] has provided no information to suggest that FMC
      Rochester, where he is housed . . . is failing to take significant
      measures to protect the safety of the inmates and its employees.
      In sum, the Defendant has not established extraordinary or
      compelling reasons for release because BOP is making continued
      efforts to work to contain the virus.

Id. at p. 18. In fairness to the government, the situation at FMC Rochester

changed significantly, as the court will explain later in this order.

      Addressing the § 3553(a) factors, the government argues Mr. Hosek

“would pose a danger to public safety if released.” Id. at p. 20. The

government then proceeds to detail the defendant’s conduct underlying the

conviction. Id. at pp. 20-22. The government submits “[t]he § 3553(a) factors

strongly disfavor a sentence reduction. . . . The nature of the crime does not

warrant an additional reduction. Such a reduction would not be a deterrent

and would be a disparity in sentencing as to other similarly situated

individuals.” Id. at p. 22.

      In reply, Mr. Hosek argues:

      [He] is not presently a danger, and reliance upon an offense from
      2016 is not an accurate reflection of his dangerousness or lack
      thereof, now. The reality is that but for the mandatory minimum
      for his offense [he] would have had an advisory guideline range of
      30 to 37 months and . . . would have already completely served his
      time in full. . . . Mr. Hosek is 65 years old, has been in custody
      since 2017 and has not had any disciplinary violations. . . . He has
      taken advantage of educational programming and employment
      while in custody.



                                         7
Case 5:16-cr-50111-JLV Document 103 Filed 12/11/20 Page 8 of 16 PageID #: 538




(Docket 97 at p. 6) (internal references omitted). Mr. Hosek points out he “had

no pretrial issues while he was out on bond living with his sister Cheryl Hosek

in Winner, South Dakota, which is the exact same person and location he

proposes for any period of home confinement.” Id.

       Section 3582(c) permits the district court to consider a prisoner’s

request for compassionate release after he exhausts the administrative

remedies mandated by the statute.

      [T]he court . . . upon motion of the defendant after the defendant
      has fully exhausted all administrative rights to appeal a failure of
      the Bureau of Prisons to bring a motion on the defendant’s behalf
      or the lapse of 30 days from the receipt of such a request by the
      warden of the defendant’s facility, whichever is earlier, may reduce
      the term of imprisonment (and may impose a term of probation or
      supervised release with or without conditions that does not exceed
      the unserved portion of the original term of imprisonment), after
      considering the factors set forth in section 3553(a) to the extent
      that they are applicable, if it finds that . . . extraordinary and
      compelling reasons warrant such a reduction . . . and that such a
      reduction is consistent with the applicable policy statements
      issued by the Sentencing Commission . . . .

18 U.S.C. § 3582(c)(1)(A)(i).

      The court finds Mr. Hosek exhausted the administrative relief provision

contemplated by § 3582(c)(1)(A). He submitted a request for release on April 8,

2020, to the prison’s authorities. (Docket 86 at p. 2). The government

acknowledges that on June 9, 2020, the warden denied Mr. Hosek’s

compassionate release request. (Docket 96 at p. 2). The government’s brief

does not challenge or address administrative exhaustion. Id., passim. The

court finds pursuant to § 3582(c) that it is free to consider Mr. Hosek’s motion

for compassionate relief on its merits.


                                          8
Case 5:16-cr-50111-JLV Document 103 Filed 12/11/20 Page 9 of 16 PageID #: 539




        “Section 3582(c)(1)(A)(i) does not attempt to define the ‘extraordinary and

compelling reasons’ that might merit compassionate release.” United States v.

McCoy, No. 20-6821, 2020 WL 7050097, at *3 (4th Cir. Dec. 2, 2020). That

task was left to the United States Sentencing Commission. “[I]n promulgating

general policy statements regarding the sentencing modification provisions in

section 3582(c)(1)(A) . . . [the Sentencing Commission] shall describe what

should be considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of specific examples.”

28 U.S.C. § 994(t).

        Prior to the First Step Act, the Sentencing Commission established four

categories for “extraordinary and compelling reasons for sentence reduction,

including the criteria to be applied and a list of specific examples.” 28 U.S.C.

§ 994(t). Those categories generally focus on the defendant’s age, medical

condition, family situation and any other reasons the BOP deems to be

extraordinary and compelling. U.S.S.G. § 1B1.13 cmt. n.1. The four categories

have not been updated since December 2018 when the First Step Act became

law.3

        The United States Courts of Appeals for the Second, Fourth, Sixth and

Seventh Circuits have addressed the court’s authority under the First Step




        3TheUnited States Sentencing Commission lacks a quorum and
“currently has only two voting members, two shy of the four it needs to amend
the [U.S.S.G.].” United States v. Marks, 455 F. Supp. 3d 17, 24 (W.D.N.Y.
2020) (references omitted).


                                          9
Case 5:16-cr-50111-JLV Document 103 Filed 12/11/20 Page 10 of 16 PageID #: 540




Act.4 See United States v. Brooker, 976 F.3d 228 (2d. Cir. 2020); United States

v. McCoy, 2020 WL 7050097; United States v. Jones, No. 20-3701, 2020 WL

6817488 (6th Cir. Nov. 20, 2020); and United States v. Gunn, Case No. 20-

1959, 2020 WL 6813995 (7th Cir. Nov. 20, 2020).

      The Second Circuit identified the question at the heart of these cases,

which is “whether the First Step Act allows courts independently to determine

what reasons, for purposes of compassionate release, are ‘extraordinary and

compelling,’ or whether that power remains exclusively with the BOP Director

as stated in Application Note 1(D).” Brooker, 976 F.3d at 234. The Second

Circuit concluded “that, despite Application Note 1(D), the First Step Act freed

district courts to exercise their discretion in determining what are

extraordinary circumstances.” Id. The court held the language of U.S.S.G.

§ 1B1.13 “is clearly outdated and cannot be fully applicable.” Id. at 235.

“[T]he First Step Act freed district courts to consider the full slate of

extraordinary and compelling reasons that an imprisoned person might bring

before them in motions for compassionate release. Neither Application Note

1(D), nor anything else in the now-outdated version of Guideline § 1B1.13,

limits the district court’s discretion.” Id. at 237; see also Gunn, 2020 WL

6813995, at *2 (agreeing with the Second Circuit that the Guidelines Manual

“does not curtail a district judge’s discretion”); Jones, 2020 WL 6817488, at *9

(“In cases where incarcerated persons file motions for compassionate release,

      4The United States Court of Appeals for the Eighth Circuit had two clear
opportunities to address this issue but declined to do so. United States v.
Rodd, 966 F.3d 740 (8th Cir. July 16, 2020) and United States v. Loggins, Jr.,
966 F.3d 891 (8th Cir. July 31, 2020).
                                         10
Case 5:16-cr-50111-JLV Document 103 Filed 12/11/20 Page 11 of 16 PageID #: 541




federal judges . . . have full discretion to define ‘extraordinary and compelling’

without consulting the policy statement § 1B1.13.”); McCoy, 2020 WL

7050097, at *8 (“As of now, there is no Sentencing Commission policy

statement ‘applicable’ to the defendants’ compassionate-release motions, which

means that district courts need not conform, under § 3582(c)(1)(A)’s

consistency requirement, to § 1B1.13 in determining whether there exist

‘extraordinary and compelling reasons’ for a sentence reduction.”).

       The court retains its independent authority “to consider the full slate of

extraordinary and compelling reasons that an imprisoned person might bring

before [the court] in motions for compassionate release.” Brooker, 976 F.3d at

237. See also McCoy, 2020 WL 7050097, at *9 (same); Jones, 2020 WL

6817488, at *9 (same); Gunn, 2020 WL 6813995, at *2 (same). The purpose of

the First Step Act was to expand the availability of compassionate release

based on judicial findings of extraordinary and compelling reasons without

being restricted to those categories identified by the Sentencing Commission or

the rationale used by the BOP before the passage of the First Step Act.

      Mr. Hosek turned 65 after his initial motion was filed. At age 65 he would

be categorized as an Intermediate Priority case. See Amended Standing Order

20-06 ¶ 4; https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html (last visited December 11, 2020) (listing

individuals aged 65 or older).

      According to the CDC, an individual’s risk for severe illness from COVID-

19 increases as they get older. “For example, people in their 50s are at higher


                                        11
Case 5:16-cr-50111-JLV Document 103 Filed 12/11/20 Page 12 of 16 PageID #: 542




risk for severe illness than people in their 40s. Similarly, people in their 60s or

70s are, in general, at higher risk for severe illness than people in their 50s.”

Id. “Severe illness means that the person with COVID-19 may require

hospitalization, intensive care, or a ventilator to help them breathe, or they

may even die.” Id.

      Individuals in the 65-75 age group have a five times higher risk of

hospitalization and a 90 times higher risk of death when compared to the 18-

29 age group. See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html (last visited December 11, 2020). “In

fact, 8 out of 10 COVID-19 related deaths reported in the United States have

been among adults aged 65 years and older.” https://www.cdc.

gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html (last

visited November 3, 2020).

      Rochester FMC currently has three COVID-19 positive inmates and one

positive staff member. https://www.bop.gov/coronavirus/ (last visited

December 11, 2020). With a population of 619 inmates, Rochester has had

102 inmates and 29 staff members recover. Id. All of Rochester FMC’s

positive COVID-19 cases occurred since late-July 2020. See United States v.

King, 15-cr-50050, Docket 60 at p. 6 (D.S.D. 2015). Since that date through

October 15, 2020, Rochester FMC COVID-19 cases ballooned to 43 positive

inmates. Id., Docket 63 at p. 15. “[T]o say the least, prisons are ill-suited for

social distancing and incarcerated persons generally face a substantial risk of

contracting the virus.” United States v. Pitt, Crim. No. 1:97-CR-108-01, 2020

                                        12
Case 5:16-cr-50111-JLV Document 103 Filed 12/11/20 Page 13 of 16 PageID #: 543




WL 4677251, at *2 (M.D. Pa. Aug. 12, 2020) (referencing United States v.

Somerville, 463 F. Supp. 3d 585 (W.D. Pa. 2020) (“Even under normal

circumstances, ‘[p]risons are tinderboxes for infectious disease.’ ”) (citing

Rodriguez, 451 F. Supp. 3d 392).

        The court has no reason to doubt the summary of Mr. Hosek’s parents’

medical issues and causes of death or his siblings’ complex medical histories.

See Docket 86 at pp. 1-2. At age 65 with a family history of immuno-

compromised issues, including several different forms of cancer and heart

disease, Mr. Hosek is among the individuals the CDC deems to be at a higher

risk of developing serious complications or death if he were to contract COVID-

19. See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html. Mr. Hosek’s mandatory minimum

sentence was not intended to be a death sentence. Rodriguez, 451 F. Supp. 3d

at 407.

          Against these findings, the court must consider if compassionate

release comports with the § 3553(a) factors. In Mr. Hosek’s case, the “nature

and circumstances of the offense”—attempted receipt of child pornography—is

serious. 18 U.S.C. § 3553(a)(1). “[T]he history and characteristics of the

defendant,” requires the court to consider the defendant as a whole person.

Koon v. United States, 518 U.S. 81, 113 (1996). Other than the current

offense, Mr. Hosek has no criminal history. See PRS ¶¶ 23-24. His total

criminal history score for purposes of the U.S.S.G. calculations was “0.” Id.

¶ 25.

                                        13
Case 5:16-cr-50111-JLV Document 103 Filed 12/11/20 Page 14 of 16 PageID #: 544




      The court finds Mr. Hosek has conducted himself in a positive manner

while in BOP custody. He has served 55.2 percent of his 60-month sentence

without any disciplinary write-ups and has been an active participant in BOP

programing. (Docket 86 at pp. 4-10). He is considered a low security risk. Id.

at p. 10. Based on this information as well as a review of Mr. Hosek’s PSR and

recalling the 2018 sentencing hearing, the court believes Mr. Hosek is a low to

no risk of reoffending in either the offense of conviction or any other offense for

that matter.

      Contrary to the government’s argument, the court was not permitted to

consider the § 3553(a) factors for a sentence below the mandatory minimum

sentence. In the court’s view a downward variance from the Sentencing

Guidelines, without consideration of the mandatory minimum sentence, would

have “reflect[ed] the seriousness of the offense, . . . promote[d] respect for the

law, and . . . provide[d] just punishment for the offense . . . [and would have]

afford[ed] adequate deterrence to [future] criminal conduct” by the defendant.

18 U.S.C. §§ 3553(a)(2)(A) & (B). Considering the length of the defendant’s time

in prison and his behavior while incarcerated, as well as the supervised release

special conditions imposed at sentencing, additional incarceration is not

necessary “to protect the public from further crimes of the defendant.” Id.

§ 3553(a)(2)(C). Mr. Hosek’s obligation to comply with the terms of supervised

release would best “provide the defendant with . . . correctional treatment in

the most effective manner.” Id. § 3553(a)(2)(D).




                                         14
Case 5:16-cr-50111-JLV Document 103 Filed 12/11/20 Page 15 of 16 PageID #: 545




      Incarceration is not the only “kind[] of sentence[] available.” Id.

§ 3553(a)(3). A noncustodial sentence will limit Mr. Hosek’s liberty interests

through supervised release and he will face harsh consequences if he violates

the special conditions activated upon his release from BOP custody. United

States v. Gall, 374 F. Supp. 2d 758, 763 (S.D. Iowa 2005), rev’d, 446 F.3d 884

(8th Cir. 2006), rev’d, 552 U.S. 38 (2007). Those special conditions promote

respect for the law, protect the public and do not constitute approval of Mr.

Hosek’s criminal conduct. Id.

      At this juncture, use of the First Step Act will not create “unwarranted

sentence disparities among defendants with similar records who have been

found guilty of similar conduct.” Id. § 3553(a)(6). The court finds Mr. Hosek

will not pose a danger to the public and compassionate release is appropriate.

      The court finds Mr. Hosek met his burden of proof and presented

“extraordinary and compelling reasons” warranting a sentence reduction under

§ 3582(c)(1)(A)(i). The court retains the authority to reduce Mr. Hosek’s

sentence to time served. Following his release from custody, Mr. Hosek will

remain on supervised release for five years, subject to the mandatory and

standard conditions and the special conditions of supervised release imposed

in the original sentence. (Docket 82 at pp. 4-5).

                                     ORDER

      Good cause having been proven, it is

      ORDERED that defendant’s motion for compassionate release (Docket

86) is granted.

                                        15
Case 5:16-cr-50111-JLV Document 103 Filed 12/11/20 Page 16 of 16 PageID #: 546




      IT IS FURTHER ORDERD that the defendant’s sentence of imprisonment

is reduced to time served.

      IT IS FURTHER ORDERED that upon his release, Mr. Hosek shall reside

at the home of his sister, Cheryl Hosek, in Winner, South Dakota.

      IT IS FURTHER ORDERED that within 72 hours of release from the

custody of the BOP Mr. Hosek must report, by telephone, 605-945-4641 or

800-347-0532, to the United States Probation and Pretrial Services Office for

the District of South Dakota at 225 South Pierre Street, Room 318, Pierre,

South Dakota, 57501.

      IT IS FURTHER ORDERED that Mr. Hosek shall remain on supervised

release for five years, subject to the mandatory and standard conditions of

supervision and the special conditions of supervision imposed in the sentence

of March 9, 2019. (Docket 82 at pp. 4-5).

      IT IS FURTHER ORDERED that the United States Probation Office shall

prepare an amended judgment consistent with this order.

      IT IS FURTHER ORDERED that the Clerk of Court shall deliver a copy of

this order to the United States Probation Office and the United States Marshals

Service.

      Dated December 11, 2020.

                              BY THE COURT:

                              /s/ Jeffrey L. Viken
                              JEFFREY L. VIKEN
                              UNITED STATES DISTRICT JUDGE



                                      16
